DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 7/8/2022.
 	Claims 1-20 are presented for examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20200136016), in view of Burns, Jr. et al. (US 5874760).

Claim 1.  Lin teaches a data recording device (Fig. 1), comprising:
a magnetic memory element having a magnetic free layer (Fig. 1);
an electrically conductive spin orbit torque layer adjacent to the magnetic free layer of the magnetic memory element (Figs. 1 and 5E, layers 130 and 550, respectively);
and a vertical transistor structure [0080] directly connected with the spin orbit torque layer and configured to selectively supply an electrical current to the spin orbit torque layer (Fig. 1, [0074]);
and an electrically conductive source line layer electrically connected with the vertical transistor structure and the spin orbit torque layer (Fig. 1).
But fails to disclose an electrically conductive source line layer under the vertical transistor structure.
However, Burns in the same field of endeavor teaches an electrically conductive source line layer under the vertical transistor structure (Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin and Burns to produce a FET select device and 4F-square memory cell.

Claim 2. Lin teaches the data recording device as in claim 1. But fails to specifically disclose wherein the vertical transistor structure further comprises: a semiconductor pillar; a gate dielectric surrounding the semiconductor pillar; an electrically conductive gate layer adjacent to the gate dielectric layer such that the gate dielectric layer separates the electrically conductive gate layer from the semiconductor pillar.
However, Burns in the same field of endeavor teaches wherein the vertical transistor structure further comprises (Fig. 10):
a semiconductor pillar (Fig. 10);
a gate dielectric surrounding the semiconductor pillar (Fig. 10);
an electrically conductive gate layer adjacent to the gate dielectric layer such that the gate dielectric layer separates the electrically conductive gate layer from the semiconductor pillar (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin and Burns to produce a FET select device and 4F-square memory cell.

Claim 3. Lin and Burns teach the data recording device as in claim 2. But fails to specifically disclose wherein the semiconductor pillar has first and second doped end portions.
However, Burns in the same field of endeavor teaches a semiconductor pillar has first and second doped end portions (Fig. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin and Burns to produce a FET select device and 4F-square memory cell.

Claim 4. Lin and Burns teach the data recording device as in claim 2. But fails to specifically disclose wherein the semiconductor pillar structure has first and second n+ doped portions. However, Burns in the same field of endeavor teaches wherein the semiconductor pillar structure has first and second n+ doped portions (Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin and Burns to produce a FET select device and 4F-square memory cell.

Claim 5. Lin and Burns teach the data memory device as in claim 2. But fails to specifically disclose wherein the semiconductor pillar structure comprises epitaxially grown semiconductor material. 
However, Burns in the same field of endeavor teaches wherein the semiconductor pillar structure comprises epitaxially grown semiconductor material (Col. 9, lines 50-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin and Burns to produce a FET select device with a batch process (ease of manufacture). 

Claim 6. Lin and Burns teach the data recording device as in claim 2. But fails to specifically disclose wherein the semiconductor pillar comprises substantially monocrystalline semiconductor material. 
However, Burns in the same field of endeavor teaches wherein the semiconductor pillar comprises substantially monocrystalline semiconductor material (Col. 5, lines 45-46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin and Burns to produce a FET select device with higher mobility.

Claim 7. Lin and Burns teach the data recording device as in claim 1. Lin further teaches wherein the vertical transistor structure is a write selector transistor, and the data recording device further  comprises a read selector transistor that is electrically connected with the magnetic memory element (Fig. 1).

Claim 8. Lin and Burns teach the data recording device as in claim 7. Lin further teaches wherein the read selector transistor is connected with the magnetic memory element at an end opposite the spin orbit torque layer (Fig. 1).

Claim 9. Lin and Burns teach the data recording device as in claim 1. Lin further teaches wherein the magnetic memory element is a magnetic tunnel junction element (Fig. 1).

Claim 10. Lin and Burns teach the data recording device as in claim 7. Lin further teaches an electrically conductive bit line that is electrically connected with the read transistor and the write transistor (Fig. 1), and
wherein the spin orbit torque layer is electrically connected with the magnetic memory element (Fig. 1).

Claim 11. Lin and Burns teach the data recording device as in claim 10. Lin further teaches a write word line circuitry electrically connected with the electrically conductive gate layer (Fig. 1).

Claim 13.  Lin teaches a data recording device (Figs. 1 and 5E), comprising:
a semiconductor substrate [0079];
a spin orbit torque layer electrically connected with the source line (Fig. 1);
and a magnetic memory element formed on the spin orbit torque layer (Fig. 1).
But fails to disclose a source line formed in the semiconductor substrate; a vertical transistor structure formed on the substrate and electrically connected with the source line; a spin orbit torque layer formed directly on the same substrate.
However, Burns in the same field of endeavor teaches a source line formed in the semiconductor substrate (well-known vertical transistor design for example, figs. 10-11);
a vertical transistor structure formed on the substrate and electrically connected with the source line (Figs. 10-11); a spin orbit torque layer electrically connected with the source line (Figs. 1 and 5E).
But fails to disclose a spin orbit torque layer formed directly on the same substrate.
However, it would have been obvious in view of Burns to form a spin orbit torque layer on the substrate to reduce process complexity and reduce parasitics while creating a FET select device and 4F-square memory cell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin and Burns to produce a FET select device and 4F-square memory cell.

Claim 14. Lin and Burns teach the data recording device as in claim 13. Lin further teaches wherein the magnetic memory element is a magnetic tunnel junction element (Fig. 1).

Claim 15. Lin and Burns teach the data recording device as in claim 13. Lin further teaches wherein the magnetic memory element is a magnetic tunnel junction element that includes a magnetic free layer, and wherein the magnetic free layer is adjacent to the spin orbit torque layer (Fig. 1).

Claims 17-20. Lin and Burns teach the data recording device as in claim13. Lin further teaches a write word line circuitry electrically connected with the electrically conductive layer of the gate structure (Fig. 1, inherent) and a read transistor and an electrically conductive bit line electrically connected with the vertical transistor structure and the read transistor (Fig. 1).
 But fails to disclose wherein the vertical transistor structure further comprises: a semiconductor pillar having upper and lower doped regions; a gate dielectric layer formed at a side of the semiconductor pillar; and a gate structure formed such that the gate dielectric layer separates the gate structure from the semiconductor pillar; wherein the gate dielectric surrounds the semiconductor pillar and the gate structure further comprises an electrically conductive layer located between first and second dielectric layers; write word line circuitry electrically connected with the electrically conductive layer of the gate structure.
However, Burns in the same field of endeavor teaches wherein the vertical transistor structure (Fig. 10) further comprises:
a semiconductor pillar having upper and lower doped regions (Fig. 10);
a gate dielectric layer formed at a side of the semiconductor pillar (Fig. 10); and
a gate structure formed such that the gate dielectric layer separates the gate structure from the semiconductor pillar (Fig. 10);
wherein the gate dielectric surrounds the semiconductor pillar and the gate structure further comprises an electrically conductive layer located between first and second dielectric layers (Fig. 10); write word line circuitry electrically connected with the electrically conductive layer of the gate structure (Fig. 10, inherent for cell write operation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin and Burns to produce a FET select device and 4F-square memory cell.


Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20200136016), in view of Burns, Jr. et al. (US 5874760), in further view of Yuasa et al. (US 20140311542). 

Claim 12. Lin and Burns teach the data recording device as in claim 1.
But fails to disclose wherein the spin orbit torque layer comprises one or more of beta phase W and beta phase Ta; wherein the magnetic spin orbit torque layer comprises one or more of beta phase W and beta phase Ta.
However, Yuasa in the same field of endeavor teaches wherein the spin orbit torque layer comprises one or more of beta phase W and beta phase Ta [0029]; wherein the magnetic spin orbit torque layer comprises one or more of beta phase W and beta phase Ta [0029].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin, Burns and Yuasa to improve thermoelectric conversion.

Claim 16. Lin and Burns teach the data recording device as in claim 13.
But fails to disclose wherein the spin orbit torque layer comprises one or more of beta phase W and beta phase Ta; wherein the magnetic spin orbit torque layer comprises one or more of beta phase W and beta phase Ta.
However, Yuasa in the same field of endeavor teaches wherein the spin orbit torque layer comprises one or more of beta phase W and beta phase Ta [0029]; wherein the magnetic spin orbit torque layer comprises one or more of beta phase W and beta phase Ta [0029].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin, Burns and Yuasa to improve thermoelectric conversion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827